DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 25, 2020 is acknowledged.  
Claims 1, 9, 11, and were amended.
Claims 2, 3, 6, 7, 16, and 17 were canceled.
Claims 1, 4-5, 8-14, 18 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 4, 5, 8-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, and 13 recite the limitation "receive a designation from any user with respect to at least two of the plurality of types of knowledge-based dictionaries … by using the designated at least two of the plurality of types of knowledge-based dictionaries".  There is insufficient antecedent basis for this limitation in the claim.  The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

• Claims 1, 4-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden [2005/0238216] in view of Rappaport [2008/0075348] and Djeziri [2010/0310181].

With regard to claim 1 Yoden teaches An ultrasonic diagnostic apparatus (Yoden, ¶29 “for convenience sake, the following descriptions are provided on the assumption that the medical image processing apparatus 100 is an ultrasonic diagnostic , comprising: 
a memory storing a … of types of knowledge-based dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images, on a per-characteristic area basis, corresponding to cardiac cycles starting from the end-systolic phase to the end-diastolic phase”, ¶40 “dictionary images form such generated dictionary images that are categorized, on an item basis(for each of at least one item”), … based on respective input reference images (Yoden, ¶31 “The image input unit accepts ultrasound images”) and respective answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of a predetermined region as the characteristic areas (Id) corresponding to the respective input reference images (Yoden, ¶33 “The pattern comparison unit 108 detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes the dictionary image.  The contour extraction unit 109 extracts, from the ultrasound image, the contour (e.g. an inner contour) of the ventricle or the like, based on the detected positions of the respective characteristic areas.”) and (2) …; 
input interface circuitry (Yoden, ¶33 “the pattern dictionary selection unit”) configured to receive a designation from a user as the pattern dictionary selection unit (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) with respect to at least … of the as selecting a dictionary image (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) plurality of types of knowledge-based dictionaries as the dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”); and 
control circuitry (Yoden, ¶33 “the pattern comparison unit”) configured to:
 detect a contour position as the position (Yoden, ¶33 “the detected positions of the respective characteristic areas”) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas”) on an ultrasonic image as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”) of an object (Yoden, ¶31 “echo signals receive via an ultrasound probe… from the subject”) by using the designated at least … of the plurality of types of knowledge-based dictionaries (Yoden, ¶33 The pattern dictionary selection unit 105 selects a dictionary image corresponding to the timing specified by the operator... for use for pattern matching”), wherein the … of types of knowledge-based dictionaries as the various categorizations of the dictionary images (Yoden, ¶40 “generated dictionary images that are categorized, on an item basis (for each of at least one item), according to the subject’s age, height weight, sex, body type (e.g. thin build, standard type, corpulent), symptom (e.g. cardiac angina, valvar heart disease, cardiomyopathy), and the name of ha disease, as well as being categorized according to timings indicated by a plurality of characteristic waveform signals in an ECG”) includes (1) a first dictionary as a first category of images such as cardiac angina (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) associating answered contour positions (Yoden, ¶43 “the contour of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas” such as the region displayed in Figure 4, 104) with respective ultrasound reference images as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”) and (2) a second dictionary as a second category of images such as vallecular heart disease (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) associating answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104;) of the predetermined region with respective reference images as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas” such as the region displayed in Figure 4, 104) which are captured by a modality other than ultrasound (Yoden, ¶29 “an X-ray CT apparatus that generates tomograms based on the amount of X rays passing through a subject, and an MRO apparatus that generates magnetic resonance (MR) images based on electromagnetic waves released from a subject.  The medical image processing apparatus extracts an internal contour of an organ (e.g. heart and , and…
Yoden does not explicitly teach a memory storing a plurality of types of knowledge-based dictionaries, the plurality of types of knowledge-based dictionaries each constructed (1) through a learning process... and (2) for a respective individual teacher or a respective individual hospital facility… to receive a designation from a user with respect to at least two of the plurality of types of knowledge-based dictionaries; and ... by using the designated at least two of the plurality of types of knowledge-based dictionaries, wherein the plurality of types of knowledge-based dictionaries… update, in response to an operation by a teacher or at a hospital facility, one or more types of knowledge-based dictionaries that correspond to the teacher or the hospital facility among the plurality of types of knowledge-based dictionaries by learning the operation.
Rappaport teaches a memory storing (Rappaport, ¶124 “database 110 are installed at… a plurality of remote locations”) a plurality of types of knowledge-based dictionaries as at least 5 models (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"), the plurality of types of knowledge-based dictionaries (Rappaport, Id) each constructed through (1) a learning process (Rappaport, ¶19 “constructing a model.. based upon previously acquired images from many subjects”; ¶249 “a substantiated diagnostic is correlated to the image in the database and the image/diagnosis pair may be used in subsequent diagnoses”)... and (2) for a respective individual teacher as the analysis operation performed by the or a respective individual hospital facility (Rappaport, ¶127 “medical facility”)… to receive a designation from a user with respect to at least two of the plurality of types (Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is characterized by a best match score (0,99) between CM for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model") among the plurality of types of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"), and …
by using the designated at least two of the plurality of types of knowledge-based dictionaries(Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is characterized by a best match score (0,99) between CM for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model") , wherein the plurality of types of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)")…
Update (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”), in response to an operation by a teacher or at a hospital facility (Rappaport, ¶127 “medical facility”), one or more types of knowledge-based dictionaries (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 “medical facility”) among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by image processing apparatus device taught by Yoden using the modeling techniques and learning processes taught by Rappaport as it yields the predictable results of improving the automatic analysis of images (Rappaport, ¶15) and reducing the impact of the angle of incidence in the analysis (Rappaport, ¶13).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented each of the categories of dictionary images taught by Yoden as a separate model using the techniques taught by Rappaport as this yields the predictable results of providing a means of separating distinct categories of images.

Yoden does not explicitly teach control circuitry configured to detect a contour position on an ultrasonic image of an object by using ...  (2) a second dictionary associating answered contour positions ...with respective reference images which are captured by a modality other than ultrasound.  To be clear, the device taught by Yoden is contemplated as functioning with ultrasonic, and with modalities other than ultrasound (¶29) but there is no explicit teaching of an ultrasonic image being analyzed with data from an non-ultrasound image.
Djeziri teaches control circuitry configured to detect a contour position (Djeziri, ¶19 “select landmarks or contour positons to be used subsequently during co-registration”; ¶34 “it is possible to perform co-registration using image contours”) on an ultrasonic image (Djeziri ¶2 :”ultrasound”; ¶18) of an object by using ...  (2) a second dictionary associating answered contour positions (Djeziri, ¶19 “select landmarks or contour positons to be used subsequently during co-registration”; ¶34 “it is possible to perform co-registration using image contours”) ...with respective reference images which are captured by a modality other than ultrasound (Djeziri, ¶2 “Optical imaging … X-ray,… PET, SPECT and MRI”; ¶18).  Djeziri provides examples of how contours may be extracted from X-rays in Paragraph [0034] and from optical images in Paragraphs [0035] through [0037].  


With regard to claim 4 the proposed combination further teaches wherein the second dictionary associates (Djeziri, ¶38 “co-registration based on contour”) the answered contour positions as the contour (Id) of the predetermined region as the region displayed in the drawings (Yoden, Figure 4, 104) with receptive reference images as the second set (Djeziri, ¶21 “perform co-registration between the data of the two sets”) having a resolution different (Djeziri, ¶38 “the relevant contour from an X-ray image… the relevant contour from a corresponding optical image”) from that of the ultrasonic image as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”; Djeziri ¶2 :”ultrasound”; ¶18).

With regard to claims 5, 15 the proposed combination further teaches wherein the respective reference image (Yoden, ¶4 “reference images are hereinafter referred to as dictionary images” ¶36 “selects a dictionary image”) of the second dictionary comprises a magnetic resonance imaging image (Yoden, ¶65 “MIR”; Djeziri, ¶2 “Optical imaging … X-ray,… PET, SPECT and MRI”; ¶18) or an X-ray computed tomographic image (Yoden, ¶65 “X-ray CT”; Djeziri, ¶2 “Optical imaging … X-ray,… PET, SPECT and MRI”; ¶18).

With regard to claim 14 the proposed combination further teaches the answered contour positions of the predetermined region (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”).  Yoden does not explicitly teach where the second dictionary associates the answered contour positions with receptive reference images having a resolution different from that of the ultrasonic image.  
Djeziri teaches wherein the second dictionary associates (Djeziri, ¶38 “co-registration based on contour”) the answered contour positions as the contour (Id) of the predetermined region as the region displayed in the drawings (Yoden, Figure 4, 104) with receptive reference images as the second set (Djeziri, ¶21 “perform co-registration between the data of the two sets”) having a resolution different (Djeziri, ¶38 “the relevant contour from an X-ray image… the relevant contour from a corresponding optical image”) from that of the ultrasonic image as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”; Djeziri ¶2 :”ultrasound”; ¶18).
Djeziri provides examples of how contours may be extracted from X-rays in Paragraph [0034] and from optical images in Paragraphs [0035] through [0037].  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the co-registration techniques taught by Djeziri as provides a means of relating distinct images 

• Claims 9-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden [2005/0238216] in view of Rappaport [2008/0075348].

With regard to claim 9 Yoden teaches A medical image processing apparatus (Yoden, ¶29 “for convenience sake, the following descriptions are provided on the assumption that the medical image processing apparatus 100 is an ultrasonic diagnostic apparatus that generates ultrasound images of a heart at the speed of 30 frames per second”), comprising: 
a memory that stores a medical image (Yoden, ¶31 “The image input unit accepts ultrasound images”) including a predetermined region as the characteristic areas (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of an object (Yoden, ¶31 “echo signals receive via an ultrasound probe… from the subject”) and a … of types of knowledge-based dictionaries, the … of types of knowledge- based dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images, on a per-characteristic area basis, corresponding to cardiac cycles starting from the end-systolic phase to the end-diastolic phase”, ¶40 “dictionary images form such generated dictionary images that are categorized, on an item basis(for each of at least one item”) each constructed through a learning process, based on respective input reference images as the images in the dictionary (Yoden, ¶36 “the dictionary storage unit holds various dictionary images, on a per-characteristic area basis, corresponding to cardiac cycles starting from the end-systolic phase to the end-diastolic phase”) related to the medical image as both correspond to cardiac cycle (Id) and respective answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of the predetermined region as the characteristic areas (Id) corresponding to the respective input reference images (Yoden, ¶33 “The pattern comparison unit 108 detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes the dictionary image.  The contour extraction unit 109 extracts, from the ultrasound image, the contour (e.g. an inner contour) of the ventricle or the like, based on the detected positions of the respective characteristic areas.”); 
input interface circuitry (Yoden, ¶33 “the pattern dictionary selection unit”) configured to receive a designation from a user as the pattern dictionary selection unit (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) with respect to at least … of the as selecting a dictionary image (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) plurality of types of knowledge-based dictionaries as the dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”); and 
control circuitry (Yoden, ¶33 “the pattern comparison unit”) configured to:
set the medical image and detect a contour position as the position (Yoden, ¶33 “the detected positions of the respective characteristic areas”) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas”) on the medical image as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”) by using the designated at least … of the plurality of types of knowledge-based dictionaries (Yoden, ¶33 The pattern dictionary selection unit 105 selects a dictionary image corresponding to the timing specified by the operator... for use for pattern matching”), wherein the … of types of knowledge-based dictionaries as the various categorizations of the dictionary images (Yoden, ¶40 “generated dictionary images that are categorized, on an item basis (for each of at least one item), according to the subject’s age, height weight, sex, body type (e.g. thin build, standard type, corpulent), symptom (e.g. cardiac angina, valvar heart disease, cardiomyopathy), and the name of ha disease, as well as being categorized according to timings indicated by a plurality of characteristic waveform signals in an ECG”) includes (1) a first dictionary as a first category of images such as cardiac angina (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”)  providing answered contour positions of the predetermined region (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104) … and (2) a second dictionary as a second category of images such as vallecular heart disease (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) providing an … position of the answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas” such as the region displayed in Figure 4, 104) ....
Yoden does not explicitly teach  a plurality of types of knowledge-based dictionaries, the plurality of types of knowledge-based dictionaries each constructed (1) through a learning process... and (2) for a respective individual teacher or a respective individual hospital facility… to receive a designation from a user with respect to at least two of the plurality of types of knowledge-based dictionaries; and ... by using the designated at least two of the plurality of types of knowledge-based dictionaries, wherein the plurality of types of knowledge-based dictionaries includes (1) a first dictionary providing answered contour positions of the predetermined region as recognized by a first ultrasonic diagnostic professional and (2) a second dictionary providing an average position of the answered contour positions of the predetermined region as recognized by a plurality of second ultrasonic diagnostic professionals different from the first ultrasonic diagnostic professional...
update, in response to an operation by a teacher or at a hospital facility, one or more types of knowledge-based dictionaries that correspond to the teacher or the hospital facility among the plurality of types of knowledge-based dictionaries by learning the operation.
Rappaport teaches a plurality of types of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"), the plurality of types of knowledge- based dictionaries (Rappaport, Id) each constructed through (1) a learning process (Rappaport, ¶19 “constructing a model.. based upon previously acquired images from many subjects”; ¶249 “a substantiated diagnostic is correlated to the image in the database and the image/diagnosis pair may be used in subsequent diagnoses”), and (2) for a respective individual teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or a respective individual hospital facility (Rappaport, ¶127 “medical facility”)… to receive a designation from a user with respect to at least two of the plurality of types (Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is characterized by a best match score (0,99) between CM for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model") among the plurality of types of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual ; and 
...the designated dictionary of the any dictionary among the plurality of types of knowledge-based dictionaries as using the selected model to analyze, determine a discrepancy with the input image, and generate a report on the input image (Rappaport, ¶78 “to determine at least one discrepancy (D) between the input image and a selected angle specific 2D organ model.”; ¶79 “D suggests a pathological condition, Optionally, the system comprises a reporting module adapted to generate a report”), wherein the plurality of types of knowledge-based dictionaries includes (1) a first dictionary providing as a first model (Rappaport, ¶25) providing answered contour positions (Rappaport, ¶249 “determined angle of incidences”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) and (2) a second dictionary as a second model (Rappaport, ¶25) providing an average position of the answered contour positions (Rappaport, ¶189, “the average contour of its related model”; calculated as “a weighted average of a set of items”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a plurality of second ultrasonic diagnostic professionals as the multiple users at medical facilities (Rappaport, ¶127 “medical facility”; ¶126 “the updates become available to users at multiple remote locations and/or to follow usage by multiple user and/or contributions to a reduced computing equipment requirement at remote user locations”) different from the first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”)
Update (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”), in response to an operation by a teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”)or at a hospital facility (Rappaport, ¶127 “medical facility”), one or more types of knowledge-based dictionaries (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 “medical facility”) among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by image processing apparatus device taught by Yoden using the modeling techniques and learning processes taught by Rappaport as it yields the predictable results of improving the automatic analysis of images (Rappaport, ¶15) and reducing the impact of the angle of incidence in the analysis (Rappaport, ¶13).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to update the models over time as suggested by Rappaport as it yields the predictable 
The specific implementation of the categories used to separate the models is an intended use of the claimed system.  The specific data upon which the categorizations are selected does not impart a functional distinction of the claimed device, regardless of if the data is categorized based on who performed the diagnostic, or based the name of the disease.  The proposed combination is capable of categorizing the dictionaries (Yoda, ¶40), and creating a separate model for each category (Rappaport, ¶25), using any desired data element.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to categorize the dictionaries based on who performed the analysis at this is data that is readily available and would yield the predictable results of breaking the data into categories.

With regard to claims 10, and 12 the proposed combination further teaches wherein the respective medical image (Yoden, ¶4 “reference images are hereinafter referred to as dictionary images” ¶36 “selects a dictionary image”) comprises a magnetic resonance imaging image (Yoden, ¶65 “MIR”; Djeziri, ¶2 “Optical imaging … X-ray,… PET, SPECT and MRI”; ¶18) or an X-ray computed tomographic image (Yoden, ¶65 “X-ray CT”; Djeziri, ¶2 “Optical imaging … X-ray,… PET, SPECT and MRI”; ¶18).

A medical image processing method, comprising: 
setting a medical image as the ultrasound image (Yoden, ¶33 “detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes dictionary image”) including a predetermined region (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of an object (Yoden, ¶31 “echo signals receive via an ultrasound probe… from the subject”), 
receiving a designation as the pattern dictionary selection unit (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) with respect to at least … of  as selecting a dictionary image (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) a plurality of types of knowledge-based dictionaries as the dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”), … based on respective input reference images (Yoden, ¶31 “The image input unit accepts ultrasound images”) related to the medical image as both correspond to cardiac cycle (Id) and answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of the predetermined region as the characteristic areas (Id) corresponding to the respective input reference images (Yoden, ¶33 “The pattern comparison unit 108 detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes the dictionary image.  The …; and 
detecting a contour position as detecting the position (Yoden, ¶33 “detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes dictionary image”) of the predetermined region as the characteristic area of the heart (Id) on the medical image as the ultrasound image (Id) by using the designated at least … (Yoden, ¶33 The pattern dictionary selection unit 105 selects a dictionary image corresponding to the timing specified by the operator... for use for pattern matching”) of the plurality of types of knowledge-based dictionaries as the dictionary that holds the image (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”), wherein the … of types of knowledge-based dictionaries (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) includes (1) a first dictionary as a first category of images such as cardiac angina (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) providing answered contour positions of the predetermined region (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4,  … and (2) a second dictionary as a second category of images such as vallecular heart disease (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) providing an … position of the answered contour positions of the predetermined region (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104) …
Yoden does not teach receiving a designation with respect to at least two of a plurality of types of knowledge-based dictionaries, the plurality of types of knowledge-based dictionaries each constructed (1) through a learning process … and (2) for a respective individual teacher or a respective individual hospital facility … using the designated at least two of the plurality of types of knowledge-based dictionaries, wherein the plurality of types of knowledge-based dictionaries … providing answered contour positions of the predetermined region as recognized by a first ultrasonic diagnostic professional … providing an average position of the answered contour positions of the predetermined region as recognized by a plurality of second ultrasonic diagnostic professionals different from the first ultrasonic diagnostic professional, and updating, in response to an operation by a teacher or at a hospital facility, one or more types of knowledge-based dictionaries that correspond to the teacher or the hospital facility among the plurality of types of knowledge-based dictionaries by learning the operation.
Rappaport teaches receiving a designation of any dictionary with respect to at least two of a plurality of types (Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is characterized by a best match score (0,99) between CM for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model") of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"),
 the plurality of types of knowledge-based dictionaries (Id) each constructed (1) through a learning process (Rappaport, ¶19 “constructing a model.. based upon previously acquired images from many subjects”; ¶249 “a substantiated diagnostic is correlated to the image in the database and the image/diagnosis pair may be used in subsequent diagnoses”), and (2) for a respective individual teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or a respective individual hospital facility (Rappaport, ¶127 “medical facility”)…
…using the designated at least two of the plurality of types of knowledge-based dictionaries (Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is M for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model"), wherein the plurality of types of knowledge-based dictionaries includes (1) a first dictionary as a first model (Rappaport, ¶25) providing answered contour positions (Rappaport, ¶249 “determined angle of incidences”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) … providing an average position of the answered contour positions (Rappaport, ¶189, “the average contour of its related model”; calculated as “a weighted average of a set of items”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a plurality of second ultrasonic diagnostic professionals as the multiple users at medical facilities (Rappaport, ¶127 “medical facility”; ¶126 “the updates become available to users at multiple remote locations and/or to follow usage by multiple user and/or contributions to a reduced computing equipment requirement at remote user locations”) different from the first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”);
Update (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”), in response to an operation by a teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”)or at a hospital facility (Rappaport, ¶127 “medical facility”), one or more types of knowledge-based dictionaries (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 “medical facility”) among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by image processing apparatus device taught by Yoden using the modeling techniques and learning processes taught by Rappaport as it yields the predictable results of improving the automatic analysis of images (Rappaport, ¶15) and reducing the impact of the angle of incidence in the analysis (Rappaport, ¶13).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented each of the categories of dictionary images taught by Yoden as a separate model using the techniques taught by Rappaport as this yields the predictable results of providing a means of separating distinct categories of images.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to update the models over time as suggested by Rappaport as it yields the predictable results of ensuring that the system is always up to date with the most available information possible.

With regard to claim 13 Yoden teaches An ultrasonic diagnostic apparatus, comprising: 
a memory storing a … of types of knowledge-based dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images, on a per-characteristic area basis, corresponding to cardiac cycles starting from the end-systolic phase to the end-diastolic phase”, ¶40 “dictionary images form such generated dictionary images that are categorized, on an item basis(for each of at least one item”), … based on respective input reference images as the images in the dictionary (Yoden, ¶36 “the dictionary storage unit holds various dictionary images, on a per-characteristic area basis, corresponding to cardiac cycles starting from the end-systolic phase to the end-diastolic phase”) related to an ultrasonic image of an object as both correspond to cardiac cycle (Id) and respective answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area”) of the predetermined region as the characteristic areas (Id) corresponding to the respective input reference images (Yoden, ¶33 “The pattern comparison unit 108 detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes the dictionary image.  The contour extraction unit 109 extracts, from the ultrasound image, the contour (e.g. an inner contour) of the ventricle or the like, based on the detected positions of the respective characteristic areas.”) and (2) …;
input interface circuitry (Yoden, ¶33 “the pattern dictionary selection unit”) configured to receive a designation from a user as the pattern dictionary selection unit (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) with respect to at least … of the as selecting a dictionary image (Yoden, ¶33 “the pattern dictionary selection unit selects a dictionary image”) plurality of types of knowledge-based dictionaries as the dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”); and 
control circuitry (Yoden, ¶33 “the pattern comparison unit”) configured to:
detect a contour position as the position (Yoden, ¶33 “the detected positions of the respective characteristic areas”) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas”) on an ultrasonic image of an object as the ultrasound image (Yoden, ¶33 “in the input ultrasound image”) by using the designated at least … of the plurality of types of knowledge-based dictionaries (Yoden, ¶33 The pattern dictionary selection unit 105 selects a dictionary image corresponding to the timing specified by the operator... for use for pattern matching”), wherein the … of types of knowledge-based dictionaries as the various categorizations of the dictionary images (Yoden, ¶40 “generated dictionary images that are categorized, on an item basis (for each of at least one item), according to the subject’s age, height weight, sex, body type (e.g. thin build, standard type, corpulent), symptom (e.g. cardiac angina, valvar heart disease, cardiomyopathy), and the name of ha disease, as well as being categorized according to timings indicated by a plurality of characteristic waveform signals in an ECG”) includes (1) a first dictionary as a first category of images such as cardiac angina  providing answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas” such as the region displayed in Figure 4, 104) … and (2) a second dictionary as a second category of images such as vallecular heart disease (¶40 “Note that a higher accuracy can be achieved by generating dictionary images and selecting an appropriate dictionary image from such generated images that are categorized, on an item basis… symptom (e.g. cardiac angina, valvular heart disease…”) providing … position of the answered contour positions (Yoden, ¶43 “the contour extraction unit 109 extracts an initial contour of the inner shape of the ventricle based on the characteristic areas that have been identified as being included in the above-set cardiac area” such as the dictionary image for end-systolic phase and end-diastolic phase, Yoden, Figure 4, 104) of the predetermined region as the respective characteristic areas (Yoden, ¶33 “the detected positions of the respective characteristic areas” such as the region displayed in Figure 4, 104) …
Update (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”), in response to an operation by a teacher or at a hospital facility (Rappaport, ¶127 “medical facility”), one or more types of knowledge-based dictionaries (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 “medical facility”) among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).
Yoden does not explicitly teach a memory storing a plurality of types of knowledge-based dictionaries, the plurality of types of knowledge-based dictionaries each constructed (1) through a learning process... and (2) for a respective individual teacher or a respective individual hospital facility… to receive a designation from a user with respect to at least two of the plurality of types of knowledge-based dictionaries; and ... by using the designated at least two of the plurality of types of knowledge-based dictionaries, wherein the plurality of types of knowledge-based dictionaries… as recognized by a first ultrasonic diagnostic professional... providing average position... recognized by a plurality of second ultrasonic diagnostic professionals different from the first ultrasonic diagnostic professional ...update, in response to an operation by a teacher or at a hospital facility, one or more types of knowledge-based dictionaries that correspond to the teacher or the hospital facility among the plurality of types of knowledge-based dictionaries by learning the operation.
Rappaport teaches a memory storing (Rappaport, ¶124 “database 110 are installed at… a plurality of remote locations”) a plurality of types of knowledge-based dictionaries as at least 5 models (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"), the plurality of types of knowledge-based dictionaries (Rappaport, Id) each constructed through (1) a learning process (Rappaport, ¶19 “constructing a model.. based upon previously acquired images from many subjects”; ¶249 “a substantiated diagnostic is correlated to the image in the database and the image/diagnosis pair may be used in subsequent diagnoses”)... and (2) for a respective individual teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or a respective individual hospital facility (Rappaport, ¶127 “medical facility”)… to receive a designation from a user with respect to at least two of the plurality of types (Rappaport, ¶25 “illustrate 5 models M super imposed on an image 120… The contour with the best score is the selected 316 contour (CR) which determines the estimated angle of incidence Ɵ.  In this example, model 3 of Fig. 12C is characterized by a best match score (0,99) between CM for angle Ɵ and CE"; ¶224 "If known angle of incidence ƟK matches one of the angels Ɵ used to define a model M... Selected Angle Specific 2D Model") among the plurality of types of knowledge-based dictionaries (Rappaport, ¶25 "selection of specific ranges for each individual model may be based on statistic methods and /or a rule (e.g. at least 5 models and/or not more than 8 models)"), and
wherein the plurality of types of knowledge-based dictionaries includes (1) a first dictionary as a first model (Rappaport, ¶25) providing answered contour positions (Rappaport, ¶249 “determined angle of incidences”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) and (2) a second dictionary as a second model (Rappaport, ¶25) providing an average position of the answered contour positions (Rappaport, ¶189, “the average contour of its related model”; calculated as “a weighted average of a set of items”) of the predetermined region (Rappaport, ¶15 “subject”) as recognized by a plurality of second ultrasonic diagnostic professionals as the multiple users at medical facilities (Rappaport, ¶127 “medical facility”; ¶126 “the updates become available to users at multiple remote locations and/or to follow usage by multiple user and/or contributions to a reduced computing equipment requirement at remote user locations”) different from the first ultrasonic diagnostic professional as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”)
Update (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”), in response to an operation by a teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”)or at a hospital facility (Rappaport, ¶127 “medical facility”), one or more types of knowledge-based dictionaries (Rappaport, ¶117 “offer a possibility of ongoing updates to the models by adding additional images to the database”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by image processing apparatus device taught by Yoden using the modeling techniques and learning processes taught by Rappaport as it yields the predictable results of improving the automatic analysis of images (Rappaport, ¶15) and reducing the impact of the angle of incidence in the analysis (Rappaport, ¶13).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented each of the categories of dictionary images taught by Yoden as a separate model using the techniques taught by Rappaport as this yields the predictable results of providing a means of separating distinct categories of images.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to update the models over time as suggested by Rappaport as it yields the predictable results of ensuring that the system is always up to date with the most available information possible.

With regard to claim 16 the proposed combination further teaches wherein 
	the plurality (Rappaport, ¶124 “database 110 are installed at… a plurality of remote locations”) of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) are each constructed for a respective individual teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or a respective individual hospital facility (Rappaport, ¶127 “medical facility”), and 
	the control circuitry, in response to an operation by a teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or at a hospital facility (Rappaport, ¶127 “medical facility”), is further configured to update (Rappaport, ¶113 “database 110 is updated over time”) one or more types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) that correspond to the teacher as the analysis operation performed by the device (Rappaport, ¶249 “after the analysis”) or the hospital facility (Rappaport, ¶127 “medical facility”) among the plurality of types of knowledge-based dictionaries (Rappaport, ¶18 each angle specific 2D model”; Yoden, ¶36 “the dictionary storage unit holds various dictionary images”) by learning the operation (Rappaport, ¶249 “the image together with its determined angle of incidence are added to database and/or incorporated into the 2Dmodel for the angle”).

With regard to claim 17 the proposed combination further teaches wherein the input interface circuitry (Yoden, ¶33 “the pattern dictionary selection unit”) is further configured to receive a designation with respect to at least two of the plurality of types of knowledge-based dictionaries (Yoden, ¶36 “the dictionary storage unit holds various dictionary images”; Rappaport, ¶18 “two or more different types of determinates are linked in a single model), and 
	the control circuitry is further configured to detect the contour position (Rappaport, ¶189, “the average contour of its related model”; calculated as “a weighted average of a set of items”; Yoden, ¶33 “detects the position of each characteristic area of the heart in the ultrasound image by means of pattern matching that utilizes dictionary image”) of the predetermined region (Yoda, ¶33 “heart”) by using the designated (Yoden, ¶33 “means of pattern matching that utilizes dictionary image”) at least two of the plurality of types of knowledge-based dictionaries (Rappaport, ¶189 “the average contour of its related model”; calculated as “a weighted average of a set of items” ¶19 “based upon previously acquired images from many subjects”).

•  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Rappaport, Djeziri, and Yoshioka [5090413].  The proposed combination teaches all the limitations of the parent claims as discussed above.  Yoden does not explicitly teach wherein the ultrasonic image comprises a slice image, M-mode image, or Doppler waveform image of the predetermined region.  Yoshioka teaches wherein the ultrasonic image comprises a slice image (Yoshioka, Column 4, lines 58-59 “B-Mode image as a motion picture corresponding to the slice of the patient”), M-mode image (Yoshioka, Column 3, lines 32, M-Mode image processor”), or Doppler waveform image (Yoshioka, Column 6, lines 38-42, “DFM (Doppler Flow mapping) processor or a waveform image representing a spectrum-analyzed (FFT) wave may be of the predetermined region.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to have implemented the device using the imaging formats taught by Yoshioka as it provides a means of displaying and storing the medical images in a predictable manner (Yoshioka, Column 1, lines 33-35).

•  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Rappaport, and Yoshioka [5090413].  The proposed combination teaches all the limitations of the parent claims as discussed above.  Yoden does not explicitly teach wherein the ultrasonic image comprises a slice image, M-mode image, or Doppler waveform image of the predetermined region.  Yoshioka teaches wherein the ultrasonic image comprises a slice image (Yoshioka, Column 4, lines 58-59 “B-Mode image as a motion picture corresponding to the slice of the patient”), M-mode image (Yoshioka, Column 3, lines 32, M-Mode image processor”), or Doppler waveform image (Yoshioka, Column 6, lines 38-42, “DFM (Doppler Flow mapping) processor or a waveform image representing a spectrum-analyzed (FFT) wave may be used”) of the predetermined region.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to have implemented the device using the imaging formats taught by Yoshioka as it provides a means of displaying and storing the medical images in a predictable manner (Yoshioka, Column 1, lines 33-35).

Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158